Citation Nr: 0837346	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-28 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a migraine 
disorder.  

2.  Entitlement to service connection for residuals of acute 
occipital infarct, as secondary to migraine headaches.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from July 1998 to July 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  A hearing before the undersigned Veterans Law 
Judge was held at the RO in September 2008.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  A chronic migraine disorder was not present at entry to 
service but was incurred during service.  

2.  The acute occipital infarct has been medically attributed 
to the veteran's migraines.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a migraine 
disorder have been met.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for residuals of 
acute occipital infarct have been met.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The October 1997 entrance examination reports the veteran's 
negative history as to frequent or severe headaches and 
normal clinical findings for the neurologic system.  
Subsequently in August 2000, the veteran sought treatment for 
an "attack" of headache, visual disorientation, 
photophobia, dizziness, tingling in the left hand and tongue, 
and disorientation.  The veteran denied psychological 
stressors or trauma, paresthesias, chest pain, vomiting, 
diarrhea, nausea, or seizures.  The veteran reported that he 
had a prior history of such attacks between the ages of 12 
and 15, but he indicated that the previous attack was 
approximately eight years earlier.  The examiner noted that 
the veteran had difficulty with ambulation, had spasms in his 
leg, and was tachycardic, though he had no gross mental 
status changes, otitis, nasal discharge, or heart murmur.  
The veteran's condition improved with time, and the examiner 
assessed the veteran with "no evidence of panic disorder, 
probable migraine headache".  The examiner told the veteran 
to return to the clinic if the symptoms recurred and/or 
became more frequent.  Subsequent service medical records do 
not report any additional treatment or histories of headache, 
and a 2002 service examination record reports a negative 
history as to frequent or severe headache and normal clinical 
findings for the neurological system.  

Post-service medical records indicate that the veteran had an 
acute occipital infarct in May 2003 and that he has been 
treated for recurrent migraine headaches since that time.  
See generally Grandview Medical Center records; VA treatment 
records.  

A VA examination was conducted in September 2004.  The record 
reports the veteran's history of migraine headaches in the 
sixth and seventh grades, which resolved by the ninth grade 
and which did not recur until service.  The veteran stated 
that he actually had approximately four to six migraines 
during service, though he only sought treatment once because 
he worried that frequent treatment would result in his 
discharge from service.  The veteran added that after 
service, he had one migraine prior to May 2003 (when he had 
the acute occipital infarct) and six migraines since May 
2003.  After examination and review of the record, the 
examiner diagnosed the veteran with complicated migraine and 
right occipital cerebrovascular accident.  The examiner 
opined that although the veteran had migraines prior to 
service, at the time of the veteran's entrance into service, 
the veteran did not have a chronic migraine disorder.  In 
other words, the examiner found that the veteran's migraine 
disorder had resolved at the time he entered military service 
and that the veteran was neurologically normal at entry.  The 
examiner also believed that the veteran's current migraine 
disorder was first manifested during service, as documented 
by the August 2000 treatment records.  Furthermore, based on 
a review of the evidence and the medically accepted principle 
that stroke is a well-documented complication of migraine, 
the examiner opined that the veteran's acute right occipital 
cerebrovascular accident was at least as likely as not 
directly related to the veteran's migraine disorder.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  

The veteran's 1997 entrance examination reports normal 
findings for the neurologic system and a negative history as 
to frequent or severe headache.  In this case, there is 
insufficient evidence that the veteran's chronic migraine 
disorder preexisted service.  Although the veteran has 
reported that he had migraines prior to service, he has 
stated, including under oath, that the migraines had resolved 
prior to his entry into service.  The Board notes that the 
veteran is competent to report on the nature and extent of 
his symptoms, to include the severity and frequency of any 
headaches, and the Board finds the veteran's history 
credible.  The Board also notes that a VA examiner, based on 
this history and review of the evidence, has found that a 
chronic migraine disorder did not exist at the time of entry 
into service.  Because there is no clear evidence that the 
veteran's migraine disorder preexisted service, the veteran 
is presumed sound upon entry.  

As stated above, the service medical records report treatment 
for "probable migraine," and post-service medical records 
report diagnoses of migraine headaches, which indicates the 
veteran has a current disorder, as required by VA regulation.  
Consequently, the principal issue is whether the veteran's 
current migraine disorder is related to the in-service 
finding of "probable migraine".  

Although the service medical records report no definite 
diagnosis of a migraine disorder and the separation 
examination record reports normal findings for the neurologic 
system and a negative history as to frequent or severe 
headache, the evidence also includes an opinion from a VA 
examiner that links the veteran's current migraine disorder 
to the in-service treatment.  

In this case, based on the veteran's credible and competent 
history of no chronic migraine disorder at the time of entry, 
the in-service treatment for "probable migraine", the 
veteran's credible and competent history of multiple 
migraines in service and since service, and the VA examiner's 
positive nexus opinion, and resolving all reasonable doubt in 
favor of the veteran, the Board finds that service connection 
is warranted for a migraine disorder.  

Furthermore, the Board finds that service connection is also 
warranted for residuals of stroke secondary to the migraine 
disorder.  Service connection may be granted for disability 
shown to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310 was amended effective October 10, 2006, to 
implement Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Under the revised section 3.310(b) (the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  

The evidence indicates that the veteran had an acute 
occipital infarct in 2003 and a VA examiner has opined, based 
on a review of the evidence, that the stroke is at least as 
likely as not directly related to the veteran's (herein) 
service-connected migraine disorder.  In light of the 
positive nexus evidence and the absence of any countervailing 
evidence, the Board finds that service connection must also 
be granted for residuals of acute occipital infarct.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for a migraine disorder is granted.  

Service connection for residuals of acute occipital infarct 
is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


